ICJ_128_Avena_MEX_USA_2003-02-05_ORD_02_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING AVENA AND OTHER
MEXICAN NATIONALS

(MEXICO v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 5 FEBRUARY 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 5 FEVRIER 2003
Official citation:

Avena and Other Mexican Nationals (Mexico
v. United States of America), Provisional Measures,
Order of 5 February 2003, 1 C.J. Reports
2003, p. 77

Mode officiel de citation:

Avena et autres ressortissants mexicains
(Mexique c. Etats-Unis d'Amérique), mesures
conservatoires, ordonnance du 5 février 2003,

CI J. Recueil 2003, p. 77

 

Sales number
ISSN 0074-4441 N° de vente: 863

ISBN 92-1-070970-5

 

 

 
5 FEBRUARY 2003

ORDER

AVENA AND OTHER MEXICAN NATIONALS
(MEXICO v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

AVENA ET AUTRES RESSORTISSANTS MEXICAINS
(MEXIQUE c. ÉTATS-UNIS D'AMÉRIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

5 FÉVRIER 2003

ORDONNANCE
Présents :

77

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2003 2003
5 février
Rôle général
5 février 2003 n° 128

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

M. GUILLAUME, président; M. Sui, vice-président; MM. Opa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, M™* HiGGins, MM. PARRA-ARANGUREN, KOOWMANS,
REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, juges:
M. COUVREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 9 janvier 2003, par
laquelle les Etats-Unis du Mexique (ci-après dénommés le « Mexique»)
ont introduit une instance contre les Etats-Unis d'Amérique (ci-après
dénommés les « Etats-Unis») en raison de «violaticns de la convention de
Vienne sur les relations consulaires» du 24 avril 1963 (ci-après dénommée
la «convention de Vienne») qui auraient été commises par les Etats-Unis,

Rend l'ordonnance suivante:

1. Considérant que, dans sa requête susmentionnée, le Mexique fonde

4
AVENA ET AUTRES (ORDONNANCE 5 II 03) 78

la compétence de la Cour sur le paragraphe 1 de l’article 36 du Statut de
la Cour et l’article premier du protocole de signature facultative concer-
nant le règlement obligatoire des différends qui accompagne la conven-
tion de Vienne sur les relations consulaires (ci-après dénommé le «proto-
cole de signature facultative»);

2. Considérant que, dans cette requête, il est indiqué que cinquante-
quatre ressortissants mexicains se trouvent dans le couloir de la mort aux
Etats-Unis; qu’il est soutenu que ceux-ci ont été arrêtés, détenus, jugés,
reconnus coupables et condamnés à la peine capitale par des autorités
compétentes des Etats-Unis à l’issue de procédures au cours desquelles ces
autorités ont manqué aux obligations qui leur incombaient en vertu de
l'alinéa b} du paragraphe 1 de l’article 36 de la convention de Vienne; qu'il
est précisé que cette disposition prescrit aux autorités de l'Etat de résidence
d'informer sans retard tout ressortissant d’un autre Etat, qui est placé en
détention par lesdites autorités, de son droit de contacter son consulat,
qu'elle prescrit également à ces autorités, si le ressortissant détenu en fait la
demande, d’avertir sans retard de cette détention le poste consulaire le plus
proche de l'Etat concerné, et qu’elle prescrit enfin à ces autorités de trans-
mettre sans retard toute communication adressée au poste consulaire par
la personne détenue; et qu'il est allégué que, dans le cas de quarante-neuf
desdits ressortissants mexicains détenus, les autorités compétentes des
Etats-Unis n’ont à aucun moment tenté de se conformer aux dispositions
de l’article 36 de la convention de Vienne, que, dans le cas de quatre autres
détenus, les notifications prescrites n’ont pas été effectuées «sans retard»,
et enfin que dans un cas, si le ressortissant détenu a été informé de ses
droits, c’est dans le cadre d’une procédure différente de celle dans laquelle
les accusations portées contre lui pouvaient entraîner la peine de mort;

3. Considérant que, dans sa requête, le Mexique expose que «les droits
conférés par l’article 36 ne sont pas dépourvus de voies de recours» et
qu'en particulier, comme la Cour l’a établi dans l’arrêt rendu le
27 juin 2001 en l'affaire LaGrand ( Allemagne c. Etats-Unis d'Amérique) :

«{si] l'Etat de résidence manque de se conformer aux dispositions de
l'article 36, et si le ressortissant de "Etat d’envoi a fait l’objet d’une
«détention prolongée ou [a] été condamn[é] à des peines sévères», …
l'Etat de résidence doit «permettre le réexamen et la revision du ver-
dict de culpabilité et de la peine en tenant compte de la violation des
droits prévus par la convention»»;

4. Considérant que le Mexique allègue que plusieurs règles du droit
interne des Etats-Unis, et en particulier «la règle dite de la «carence pro-
cédurale», l'obligation d'établir l'existence d’un préjudice et l'interpréta-
tion que donnent les juridictions des Etats-Unis du onzième amendement
de la Constitution américaine», ont empêché toutes les procédures enga-
gées devant les juridictions étatiques ou fédérales américaines afin de por-
ter remède aux violations de la convention de Vienne d’aboutir, que les-
dites procédures aient été engagées par des ressortissants mexicains ou
par le Mexique lui-même;
AVENA ET AUTRES (ORDONNANCE 5 JI 03) 79

5. Considérant que, dans ladite requête, le Mexique explique qu'il a
entrepris de nombreuses démarches auprès des autorités compétentes des
Etats-Unis dans le but de faire valoir ses droits et ceux de ses ressortis-
sants, mais que lesdites autorités ont systématiquement refusé de prendre
des mesures appropriées pour mettre un terme à ces violations et garantir
au Mexique qu'elles ne se reproduiraient plus à l’avenir;

6. Considérant que le Mexique précise encore que les démarches diplo-
matiques qu'il a effectuées au cours des six dernières années auprès du
pouvoir exécutif du Gouvernement fédéral des Etats-Unis ainsi que des
autorités compétentes des Etats fédérés sont restées sans effets; que, en
dépit de nombreuses protestations diplomatiques, ces autorités ont fait
procéder durant cette période à l’exécution de plusieurs ressortissants
mexicains dont les droits découlant de la convention de Vienne avaient
été violés; et que la seule réaction jamais obtenue de ces autorités par le
Mexique a consisté en des excuses officielles présentées après lesdites exé-
cutions;

7. Considérant que, dans sa requéte, le Mexique soutient que, en
méconnaissant leurs obligations aux termes de l’alinéa b) du para-
graphe 1 de l’article 36 de la convention de Vienne, les Etats-Unis
l'ont empêché d’exercer les droits et les fonctions consulaires prévues aux
articles 5 et 36 de la convention, «ce qui aurait pu empêcher qu’un verdict
de culpabilité et de peine de mort ne soit prononcé»; que les mesures prises
par les Etats-Unis en vue d’assurer un meilleur respect de la convention
de Vienne ne permettraient pas la pleine réalisation des droits créés par la
convention de Vienne; que les excuses présentées par les Etats-Unis en
cas de violation de la convention ne constitueraien: pas un remède suffi-
sant; et considérant que le Mexique en conclut qu'il a subi un préjudice,
en son nom propre et en la personne de ses ressortissants, et qu'il a droit
à une restitutio in integrum, c’est-à-dire au «rétablissement de] la situa-
tion qui aurait vraisemblablement existé si [les violations] n’avaient pas
été commisfes]»;

8. Considérant que le Mexique prie la Cour de dire et juger que:

«1) en arrêtant, détenant, jugeant, déclarant coupables et condam-
nant les cinquante-quatre ressortissants mexicains se trouvant
dans le couloir de la mort, et dont les cas sont décrits dans la
présente requête, les Etats-Unis d'Amérique ont violé leurs obli-
gations juridiques internationales envers le Mexique, en son
nom propre et dans l'exercice du droit qu’a cet Etat d’assurer la
protection consulaire de ses ressortissants, ainsi qu’il est prévu
aux articles 5 et 36, respectivement, de la convention de Vienne;

2) le Mexique a en conséquence droit à la restitutio in integrum;

3) les Etats-Unis d'Amérique ont l'obligation juridique internatio-
nale de ne pas appliquer la doctrine de la carence procédurale
(procedural default), ni aucune autre doctrine de leur droit
interne, d’une manière qui fasse obstacle à l’exercice des droits
conférés par l’article 36 de la convention de Vienne;
4)

5)

AVENA ET AUTRES (ORDONNANCE 5 [I 03) 80

les Etats-Unis d’Amérique sont tenus, au regard du droit inter-
national, d’agir conformément aux obligations juridiques inter-
nationales susmentionnées dans le cas ou, à l’avenir, ils place-
raient en détention les cinquante-quatre ressortissants mexicains
se trouvant dans le couloir de la mort ou tout autre ressortis-
sant mexicain sur leur territoire ou engageraient une action
pénale à leur encontre, que cet acte soit accompli par un pou-
voir constitué — législatif, exécutif, judiciaire ou autre —, que
ce pouvoir occupe une place supérieure ou subordonnée dans
l’organisation des Etats-Unis ou que les fonctions de ce pouvoir
présentent un caractère international ou interne; et

le droit de notification consulaire garanti par la convention de
Vienne est un droit de la personne humaine;

et que, conformément aux obligations juridiques internationales
susmentionnées :

1)

2)

3)

4)

les Etats-Unis d’Amérique doivent restaurer le statu quo ante,
c'est-à-dire rétablir la situation qui existait avant les actes de
détention, de poursuite, de déclaration de culpabilité et de
condamnation des ressortissants mexicains commis en violation
des obligations juridiques internationales des Etats-Unis d’Amé-
rique ;

les Etats-Unis d'Amérique doivent prendre les mesures néces-
saires et suffisantes pour garantir que les dispositions de leur droit
interne permettent la pleine réalisation des fins pour lesquelles
sont prévus les droits conférés par l’article 36;

les Etats-Unis d'Amérique doivent prendre les mesures néces-
saires et suffisantes pour établir en droit une voie de recours effi-
cace contre les violations des droits conférés au Mexique et à ses
ressortissants par l’article 36 de la convention de Vienne, notam-
ment en empêchant que ne soit, en droit interne, pénalisé sur le
plan procédural un ressortissant n’ayant pas, en temps voulu,
fait valoir une réclamation au titre de la convention de Vienne
ni excipé de celle-ci dans le cadre de sa défense, lorsque des
autorités compétentes des Etats-Unis d'Amérique ont violé
l'obligation qui est la leur d'informer ce ressortissant des droits
qu'il tire de cette convention; et

les Etats-Unis d’Amérique doivent, au vu du caractère récurrent
et systématique des violations décrites dans la présente requéte,
donner au Mexique une pleine garantie que de tels actes illicites
ne se reproduiront pas»;

9, Considérant que, le 9 janvier 2003, après avoir déposé sa requête, le
Mexique a également présenté une demande en indication de mesures
conservatoires à l’effet de protéger ses droits, en se référant à l’article 41
du Statut et aux articles 73, 74 et 75 du Règlement de la Cour;

10. Considérant que, dans sa demande en indicat:on de mesures conser-
vatoires, le Mexique se réfère à la base de juridiction de la Cour invoquée

7
AVENA ET AUTRES (ORDONNANCE 5 II 03) 81

dans sa requête, ainsi qu'aux faits qui y sont exposés et aux conclusions
qui y sont formulées; et qu'il réaffirme en particulier que les Etats-Unis
ont violé de manière systématique les droits que le Mexique et ses ressor-
tissants tirent des dispositions de l’article 36 de la convention de Vienne;

11. Considérant que, dans cette demande en indication de mesures
conservatoires, le Mexique expose que trois resscrtissants mexicains, à
savoir MM. César Roberto Fierro Reyna, Roberto Moreno Ramos et
Osvaldo Torres Aguilera, risquent d’être exécutés au cours des six pro-
chains mois, et que de nombreux autres ressortissants mexicains pour-
raient être exécutés avant la fin de l’année 2003; et qu'il précise que
l'exécution de M. César Roberto Fierro Reyna pourrait avoir lieu dès le
14 février 2003;

12. Considérant que, dans ladite demande en indication de mesures
conservatoires, le Mexique rappelle que la Cour a indiqué des mesures
conservatoires pour empêcher des exécutions dans deux affaires précé-
dentes portant sur des demandes présentées en vertu de la convention de
Vienne par des Etats dont les ressortissants risquaient d’être exécutés aux
Etats-Unis à l'issue de procédures pénales au cours desquelles les dispo-
sitions de ladite convention avaient été méconnues; qu’il souligne que
«[lPimportance des intérêts en cause ne saurait étr2 mise en doute», que
«file caractère sacré de la vie humaine est reconnu par le droit interna-
tional» et que «[lJ’article 6 du pacte international relatif aux droits civils
et politiques, auquel les Etats-Unis d'Amérique sont parties, stipule que le
droit à la vie est inhérent à la personne humaine et que les Etats doivent
protéger ce droit par la loi»; et qu’il expose en ces termes les motifs de la
demande et les conséquences éventuelles de son rejet:

«Si la Cour n'indique pas des mesures conservatoires enjoignant
aux Etats-Unis d'Amérique de surseoir à toute exécution de ressor-
tissants mexicains jusqu’à ce que la Cour se prononce sur le bien-
fondé des prétentions du Mexique, les autorités publiques des Etats
constituant les Etats-Unis procéderont à l'exécution de MM. Fierro
[Reyna], Moreno Ramos, Torres [Aguilera] ou d’autres ressortis-
sants mexicains se trouvant dans le couloir de la mort, avant que la
Cour n'ait pu examiner ces prétentions. Dans ce cas, le Mexique
serait à jamais privé de la possibilité de faire valoir ses droits et ceux
de ses ressortissants. Ainsi que la Cour la reconnu en l'affaire
LaGrand, un tel état de choses constituerait un préjudice
irréparable...»;

13. Considérant que le Mexique en conclut que «des mesures conser-
vatoires sont clairement justifiées tant pour protéger l’intérét primordial
qu’attache le Mexique a la vie et a la liberté de ses ressortissants que pour
permettre à la Cour de prescrire les remèdes demandés par le Mexique»;

14. Considérant que le Mexique ajoute dans sa demande que
«[Il’'urgence de mesures conservatoires ne saurait non plus faire de
doute»;

15. Considérant que le Mexique précise que, s’il reconnaît que la Cour

8
AVENA ET AUTRES (ORDONNANCE 5 [I 03) 82

puisse laisser aux Etats-Unis le choix des moyens a mettre en ceuvre pour
assurer le respect des mesures conservatoires ordonnées, il prie cependant
celle-ci «de spécifier avec la plus grande exactitude le résultat exigé»:

16. Considérant que le Mexique rappelle en particulier dans sa
demande que, «[e]n vertu du droit international, les Etats-Unis et les sub-
divisions politiques qui les constituent doivent se conformer aux obliga-
tions juridiques internationales qui pèsent sur eux»; et qu'il souligne que,
«{alyant accepté des obligations internationales au nom des entités poli-
tiques qui les constituent, les Etats-Unis ne sauraient maintenant pré-
tendre qu'ils ne peuvent veiller à ce que les obligations qui sont les
leurs soient remplies»;

17. Considérant que le Mexique ajoute encore que

«[cJompte tenu de la clarté à cet égard tant du droit international
que du droit interne américain, il ne fait aucun doute que les Etats-
Unis ont la capacité de faire appliquer une ordonnance en indication
de mesures conservatoires rendue par la Cour au titre du para-
graphe 1 de l’article 41 de son Statut»;

18. Considérant que le Mexique prie la Cour d’indiquer, en attendant
larrêt définitif en l'instance, des mesures tendant à ce que:

«a) le Gouvernement des Etats-Unis d'Amérique prenne toutes les
mesures nécessaires pour faire en sorte qu’aucun ressortissant
mexicain ne soit exécuté;

b} le Gouvernement des Etats-Unis d'Amérique prenne toutes les
mesures nécessaires pour faire en sorte qu'aucune date d’exécu-
tion ne soit fixée pour aucun ressortissant mexicain;

c) le Gouvernement des Etats-Unis d'Amérique porte à la connais-
sance de la Cour toutes les mesures qu'il aura prises en applica-
tion des alinéas a) et b): et

d) le Gouvernement des Etats-Unis d'Amérique fasse en sorte
qu'il ne soit pris aucune mesure qui puisse porter atteinte aux
droits des Etats-Unis du Mexique ou de leurs ressortissants en
ce qui concerne toute décision que la Cour pourrait prendre sur
le fond de l'affaire»;

et qu’il prie en outre la Cour d’examiner sa demande avec la plus grande
urgence «eu égard à l'extrême gravité et à l’immiinence de la menace
d'exécution d’un citoyen mexicain par des autorités des Etats-Unis»;

19. Considérant que, le 9 janvier 2003, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a avisé le Gouvernement des Etats-Unis du dépôt de ces
documents, et lui en a adressé immédiatement des originaux en applica-
tion du paragraphe 2 de l’article 40 du Statut de la Cour, ainsi que du
paragraphe 4 de l’article 38 et du paragraphe 2 de l’article 73 de son
Règlement; et considérant que le greffier a également informé le Secré-
taire général de l'Organisation des Nations Unies de ce dépôt;
AVENA ET AUTRES (ORDONNANCE 5 IT 03) 83

20. Considérant que, le 9 janvier 2003, le greffier a informé les Parties
que le président de la Cour, conformément au paragraphe 3 de l’article 74
du Règlement, avait fixé au 20 janvier 2003 la date d'ouverture de la pro-
cédure orale;

21. Considérant que, en attendant que la communication prévue
au paragraphe 3 de l’article 40 du Statut et à l’article 42 du Règlement
de la Cour ait été effectuée par transmission du texte imprimé, en
deux langues, de la requête aux Etats admis a ester devant la Cour, le
greffier a, le 9 janvier 2003, informé ces Etats du dépôt de la requête et
de son objet, ainsi que de la demande en indication de mesures conserva-
toires;

22. Considérant que, à la suite de consultations que le greffier a ulté-
rieurement tenues avec les Parties, la Cour a décidé d’entendre celles-ci le
21 janvier 2003 sur la demande en indication de mesures conservatoires
du Mexique, et que les Parties en ont été avisées pir lettres du greffier en
date du 14 janvier 2003;

23. Considérant que, par lettre du 17 janvier 2003, recue au Greffe le
méme jour, le Gouvernement des Etats-Unis a informé la Cour de la dési-
gnation d’un agent et d’un coagent aux fins de l’affaire;

24. Considérant que, par lettre en date du 20 janvier 2003, le Mexique
a informé la Cour que, suite à la décision du gouverneur de l’Etat de
PIlhnois de commuer les peines capitales de tous les détenus attendant
leur exécution dans cet Etat, il retirait sa demande en indication de
mesures conservatoires en ce qui concerne trois des cinquante-quatre
ressortissants mexicains visés dans la requéte, a savoir MM. Juan
Caballero Hernandez, Mario Flores Urban et Gabriel Solache Romero;
qu'il a par ailleurs précisé qu’il maintenait sa demande pour ce qui est des
cinquante et un autres ressortissants mexicains détenus aux Etats-Unis
et que «la requête demeurfait}] inchangée sur le fond en ce qui concerne
les cinquante-quatre cas»;

25. Considérant que, lors des audiences publiques qui ont été tenues le
21 janvier 2003 conformément au paragraphe 3 de l’article 74 du Régle-
ment, des observations orales sur la demande en indication de mesures
conservatoires ont été présentées par les représentants des Parties sui-
vants:

Au nom du Mexique : S. Exc. M. Juan Manuel Gômez Robledo,
S. Exc. M. Santiago Ofñate,
S. Exc. M. Alberto Székely,
M Sandra Babcock,
M. Donald Francis Donovan;

Au nom des Etats-Unis: Vhonorable William H Taft, IV,
M. Stephen Mathias,
M™* Catherine W. Brown,
M. James H. Thessin,
sit Elihu Lauterpacht,
M. Daniel Paul Collins;

10

 
AVENA ET AUTRES (ORDONNANCE 5 IT 03} 84

et considérant qu’à l’audience une question a été posée par un membre de
la Cour, à laquelle il a été répondu oralement;

#
* *

26. Considérant que, dans ses plaidoiries, le Mexique a réitéré l’argu-
mentation développée dans sa requête et sa demande en indication de
mesures conservatoires, et a insisté sur le fait que les conditions requises
pour que la Cour indique les mesures conservatoires demandées étaient
remplies en l'espèce:

27. Considérant que le Mexique a souligné que ni les excuses présen-
tées par les Etats-Unis à la suite de l'exécution de ressortissants mexicains
dont les droits issus de la convention de Vienne avaient été violés, ni le
réexamen effectué par un fonctionnaire de l'exécutif «dans l'exercice de
son droit de grâce et non d’un droit prévu par la loi» ne sauraient cons-
tituer un remède adéquat aux violations, par les autorités compétentes
des Etats-Unis, des obligations découlant de la convention de Vienne;
qu'un «véritable «réexamen et [une véritable] revision» des demandes de
ses ressortissants conformément à l’arrêt LaGrand» imposent que soit
ouverte «une voie de droit»; et que seul le rétabissement du statu quo
ante, c'est-à-dire le rétablissement de la situation qui existait avant la vio-
lation, constituerait un tel remède;

28. Considérant que le Mexique a insisté sur ce que, en l’absence
@ indication de mesures conservatoires par la Cour, trois de ses ressortis-
sants, 4 savoir MM. Fierro Reyna, Moreno Ramos et Torres Aguilera,
risquaient d'être exécutés dans les mois a venir et que de nombreux autres
risquaient de même d'être exécutés avant que la Cour se prononce sur le
fond de l'affaire: et qu'il en a conclu que la condition d'urgence requise
pour l'indication de mesures conservatoires était remplie ;

29. Considérant que, dans leurs plaidoiries, lès Etats-Unis ont fait
valoir que la demande du Mexique n’était fondée ni en fait ni en droit et
que les conditions pour que la Cour indique des mesures conservatoires
n'étaient pas remplies ;

30. Considérant que les Etats-Unis ont soutenu que la Cour avait jugé
en l'affaire LaGrand qu’en cas de violation de l’obligation de notification
prévue à l’alinéa 6) du paragraphe | de l’article 36 de la convention de
Vienne, dans des «affaires concernant des crimes passibles de la peine
capitale», l'Etat de résidence avait l'obligation, à titre de remède, d’assu-
rer le réexamen et la revision des décisions rendues dans chaque affaire;
qu'ils ont affirmé qu'à la suite de l'affaire LaGrand les autorités compé-
tentes des Etats-Unis avaient pris des mesures visant à permettre un
réexamen et une revision dans chacun de ces cas, que ces mesures s'étaient
jusque-là révélées efficaces et qu'il n’y avait aucune raison de penser
qu'elles ne le demeureraient pas à l'avenir; qu’ils ont ajouté qu'il n’exis-
tait pas, en revanche, d'obligation pour l'Etat de résidence d’annuler tous
les verdicts de culpabilité et de recommencer les procès dans les hypo-
thèses envisagées; et qu’ils en ont conclu que la demande du Mexique

11
AVENA ET AUTRES (ORDONNANCE 5 JI 03) 85

visant à obtenir, par le biais de indication de mesures conservatoires, la
préservation d’un droit au rétablissement du sfats quo ante n’était pas
une demande tendant à préserver un droit protégé par la convention
de Vienne, et qu’en conséquence elle n’était pas recevable;

31. Considérant que les Etats-Unis ont par ailleurs soutenu que la
demande du Mexique ne remplissait pas la condition d'urgence et ne dé-
montrait pas l'existence d’un risque de préjudice grive et imminent, dans
la mesure où la procédure dans chacune des cinquante et une affaires
concernées suivait son cours aux Etats-Unis et où aucune date d’exé-
cution n’avait été fixée pour les ressortissants mexicains visés par la
demande en indication de mesures conservatoires; et qu’ils ont souligné
que, s'agissant de certaines affaires mentionnées par le Mexique, aucune
violation de l’article 36 de la convention de Vienne n'avait été établie, que
dans d’autres cas le Mexique aurait l’occasion de soulever tout manque-
ment à l’obligation de notification à un stade ultérieur de la procédure
judiciaire interne, et qu’enfin dans tous les cas ja possibilité d’un réexa-
men et d’une revision restait ouverte;

32. Considérant que les Etats-Unis ont également fait valoir que la
demande du Mexique était trop large et ne respe-tait pas le nécessaire
équilibre des droits des Parties car, si elle était acceptée par la Cour, il
serait porté atteinte au droit des Etats-Unis d'organiser leur procédure
pénale de manière souveraine: et que les Etats-Unis ont conclu que
l'ordonnance en indication de mesures conservatoires demandée par
le Mexique «constituerait une ingérence sans précédent et totalement
injustifiée dans les droits souverains des Etats-Unis puisqu'elle irait
bien au-delà de la protection des droits que le Mexique tire de la conven-
tion»;

33. Considérant que, dans sa réplique orale, le Mexique a indiqué qu'il
ne pouvait accepter les conclusions que les Etats-Unis tirent de l’arrêt
rendu par la Cour en l’affaire LaGrand pour ce qui est des remèdes appli-
cables en cas de violation des obligations qui leur :ncombent en vertu de
l’article 36 de la convention de Vienne; qu’il a ajouté qu'il s'agissait la
toutefois d’une question sur laquelle la Cour ne devrait se pencher que
lorsqu'elle examinerait le fond de l'affaire; et qu'il a fait valoir que sa
demande visait bien à préserver des droits qui lui étaient reconnus par la
convention de Vienne, et que ladite demande devait dès lors être accueillie;

34. Considérant que le Mexique a affirmé qu'afin que la condition
d'urgence soit remplie il suffisait qu’un risque «probable» de survenance
d’un préjudice irréparable existe; et qu’en l’espèce, dans la mesure où,
d’une part, les dates d'exécution des ressortissants mexicains visés par la
demande pouvaient être fixées à tout moment par les autorités compé-
tentes des Etats-Unis et où, d’autre part, une fois ces dates fixées, les exé-
cutions pouvaient se dérouler dans de très brefs délais, il y avait bien
urgence;

35. Considérant que le Mexique a enfin soutenu qu’une ordonnance de
la Cour enjoignant aux Etats-Unis de ne pas procéder à l'exécution des-
dits ressortissants mexicains ne saurait être considérée comme pouvant

12

 
AVENA ET AUTRES (ORDONNANCE 5 IL 03) 86

causer un préjudice réel à l’intérêt légitime des Etats-Unis d’organiser
leur procédure pénale;

36. Considérant que, dans leur réplique orale, es Etats-Unis ont in-
sisté sur le fait que, à la suite de l'arrêt rendu par la Cour en l'affaire
LaGrand, ils avaient mis en place un vaste programme visant à garantir
le respect de l’obligation de notification prévue à l'alinéa b) du para-
graphe | de l’article 36 de la convention de Vienne, et qu’ils avaient en
outre pris des mesures tendant à assurer un réexamen et une revision dans
toutes les affaires où ladite obligation aurait été violée et une condamna-
tion à la peine capitale aurait été prononcée; et qu'ils ont réaffirmé que
la demande en indication de mesures conservatoires du Mexique était en
contradiction avec l'arrêt LaGrand susmentionné et qu’elle cherchait à
préserver des droits inexistants, de sorte qu’il n’y avait ni risque que sur-
vienne un préjudice irréparable, ni urgence; considérant que les Etats-
Unis ont en outre précisé que, selon la Cour suprême des Etats-Unis, «le
pouvoir de grâce ... [faisait] partie intégrante de [leur] système de justice
pénale» et que «la grâce «[avait] fourni à [celui-ci] un dispositif de sécu-
rité»»;

37. Considérant qu’à l'audience un membre de la Cour a posé à
l'agent des Etats-Unis la question suivante:

«Dans quelles circonstances le conseiller jur:dique du département
d'Etat informera-t-il une cour d’appel plutôt que, à un stade ulté-
rieur, une commission des grâces, des obligations découlant pour les
Etats-Unis d’une violation reconnue de l’article 36 de la convention
de Vienne? Est-ce simplement une question de calendrier ?»;

qu'en réponse à cette question l'agent des Etats-Unis a précisé notam-
ment ce qui suit:

«Nous avons … délibérément choisi de concentrer nos efforts sur
les recours devant les commissions des grâces pour le réexamen et la
revision demandés par la Cour dans laffaire LaGrand. [L'arrêt
rendu dans cette affaire] a expressément laissé aux Etats-Unis le
choix des moyens destinés à réexaminer et à reviser les procédures...
{L]es recours portés devant les commissions des grâces constituent
un moyen plus souple, qui est le mieux adapté pour effectuer le
réexamen et la revision prescrits par la Cour, sans que ne se posent
des obstacles d’ordre procédural»;

et qu'il a ajouté que son

«gouvernement ne manquerait pas d’informer toute juridiction
[interne], à la demande de celle-ci et à n'importe quel moment, des
obligations juridiques internationales des Etats-Unis, et de lui indi-
quer comment, dans le cas particulier soumis à cette juridiction, ces
obligations peuvent ou non s'appliquer»,

tout en exposant qu’«une juridiction [pourrait] toujours décider que des

13
AVENA ET AUTRES {ORDONNANCE 5 II 03) 87

principes de droit interne interdisent un recours juridique spécifique au
titre d’un défaut de notification consulaire»:

*
* *

38. Considérant qu’en présence d’une demande en indication de me-
sures conservatoires la Cour n’a pas besoin, avant de décider d’indiquer
ou non de telles mesures, de s'assurer d’une manière définitive qu’elle a
compétence quant au fond de l'affaire, mais qu’elle ne peut cependant
indiquer ces mesures que si les dispositions invoquées par le demandeur
semblent prima facie constituer une base sur laquelle la compétence
de la Cour pourrait être fondée;

39. Considérant que l’article premier du protocole de signature facul-
tative, que le Mexique invoque comme base de la compétence de la Cour
dans la présente affaire, est ainsi libellé:

«Les différends relatifs à l'interprétation ou à l'application de la
convention relèvent de la compétence obligatoire de la Cour inter-
nationale de Justice, qui, à ce titre, pourra être saisie par une requête
de toute partie au différend qui sera elle-même partie au présent pro-
tocole » :

40. Considérant que, selon les informations communiquées par le
Secrétaire général de l'Organisation des Nations Unies en tant que dépo-
sitaire, le Mexique et les Etats-Unis sont parties à la convention de
Vienne, depuis le 16 juin 1965 et le 24 novembre 1969 respectivement, et
au protocole de signature facultative, depuis le 15 mars 2002 et le
24 novembre 1969 respectivement, dans chaque cas sans réserve;

41. Considérant que le Mexique a exposé que les questions en litige
entre lui-même et les Etats-Unis d'Amérique concernent les articles 5
et 36 de la convention de Vienne et relèvent de la compétence obligatoire
de la Cour en vertu de l’article premier du protocole de signature facul-
tative; et qu'il en a conclu que la Cour dispose de la compétence néces-
saire pour indiquer les mesures conservatoires demandées ; et considérant
que les Etats-Unis ont affirmé qu'ils «ne prétend[aient] pas soulever
maintenant la question de savoir si la Cour a compétence prima facie,
tout en se réservant le droit de contester la compétence de fa Cour au
stade opportun de la procédure» ;

42. Considérant qu’au vu de ce qui précède la Cour estime qu'elle a
prima facie compétence en vertu de l’article premier du protocole de
signature facultative pour connaître de l'affaire;

* *

43. Considérant que, dans sa requête, le Mexique prie la Cour, ainsi
qu’il a été mentionné précédemment (voir paragraphe 8 ci-dessus), de dire
et juger que les Etats-Unis «ont violé leurs obligations juridiques inter-
nationales envers le Mexique, en son nom propre et dans l’exercice du

14
AVENA ET AUTRES (ORDONNANCE 5 IL 03) 88

droit qu’a cet Etat d’assurer la protection consulaire de ses ressortissants,
ainsi qu'il est prévu aux articles 5 et 36, respectivement, de la convention
de Vienne»; qu'il sollicite diverses mesures ayant pour objet de remédier
à ces manquements et d'en éviter le renouvellement; que, selon le
Mexique, la Cour devrait sauvegarder le droit à de tels remèdes en invi-
tant les Etats-Unis à prendre toutes les mesures nécessaires pour faire en
sorte qu'aucun ressortissant mexicain ne soit exécuté et qu'aucune date
d'exécution ne soit fixée en ce qui concerne celui-ci;

44. Considérant que les Etats-Unis reconnaissent que, dans certains
cas, des ressortissants mexicains ont été poursuivis et condamnés sans
avoir été informés de leurs droits en vertu de l'alinéa b) du paragraphe |
de l’article 36 de la convention de Vienne; qu’ils exposent cependant
qu'en pareil cas, conformément à l’arrêt rendu par la Cour en l'affaire
LaGrand, is ont l'obligation, «en mettant en œuvre les moyens de leur
choix, [de] permettre le réexamen et la revision du verdict de culpabilité et
de la peine en tenant compte du droit prévu par la convention»; qu'ils
soutiennent que, dans les cas spécifiques mentionnés par le Mexique, il a
été démontré que les Etats-Unis s'étaient engagés à permettre un tel
réexamen et une telle revision; que les Etats-Unis allèguent que ce réexa-
men et cette revision peuvent être opérés à l’occasion des recours en grâce
— une procédure «solidement ancrée dans le sys:ème judiciaire anglo-
américain» -— ouverts aux personnes concernées une fois le processus
judiciaire parvenu à son terme; qu'il en aurait déjà été ainsi dans plu-
sieurs affaires au cours des deux dernières années; qu'aucun des Mexi-
cains «condamnés à mort ne serait] exécuté sans qu'il y [eût] réexamen et
revision du verdict et de la peine tenant compte de toute violation de
l’article 36 de la convention de Vienne»; qu’il serait de la sorte remédié,
dans des conditions conformes à l’arrêt rendu par la Cour en l'affaire
LaGrand, aux manquements constatés; et qu’il n’y aurait par suite pas
lieu d’indiquer des mesures conservatoires ayant pour objet de préserver
les droits à de tels remèdes ;

45. Considérant que, d’après le Mexique, la position des Etats-Unis
revient à soutenir que «la convention de Vienne ne donne au Mexique
qu’un droit au réexamen et à la revision, et que ce droit se limite à intro-
duire un recours en grâce»; que «cette procédure non uniforme, secrète
et sans recours que l’on appelle le recours en grâce ne peut répondre, et
ne répond pas en l'espèce, aux critères imposés par la Cour [dans l’affaire
LaGrand}» ;

46, Considérant qu’il existe par suite un différend entre les Parties sur
les droits du Mexique et de ses ressortissants quant aux remèdes qui
doivent être apportés en cas de méconnaissance par les Etats-Unis de
leurs obligations en vertu du paragraphe 1 de l’article 36 de la convention
de Vienne; que ce différend relève du fond et ne siurait être tranché à ce
stade de la procédure; que par voie de conséquence il y a lieu pour la
Cour de rechercher s’il convient de sauvegarder par des mesures conser-
vatoires les droits que l’arrêt au fond pourrait éventuellement reconnaître
au demandeur;

15
AVENA ET AUTRES (ORDONNANCE 5 IL 03) 89

47. Considérant toutefois que, selon les Etats-Unis, il appartient à
la Cour, agissant conformément à l'article 41 du Statut, d'indiquer
des mesures conservatoires «non pas pour préserver uniquement les
droits revendiqués par le demandeur, mais pour prendre des mesures
«conservatoires du droit de chacun»»; que, après avoir soupesé «les
droits de chacune des Parties, la balance pencheJrait] décidément en
défaveur de la demande du Mexique en l'espèce»; qu’en effet les mesures
dont le Mexique sollicite la mise en œuvre immédiate se traduiraient
par «une interdiction absolue de condamner à Ja peine capitale des
ressortissants mexicains aux Etats-Unis, sans tenir compte du droit
interne des Etats-Unis», ce qui « porter[ait] gravement atteinte aux droits
souverains des Etats-Unis et remettr[ait] en question certains intéréts
importants liés au fédéralisme»; qu’en outre ces mesures transforme-
raient la Cour en «juridiction d’appel en matiére pénale», alors que la
Cour a déjà indiqué par le passé que telle n’était pas sa fonction; et
que les mesures demandées par le Mexique devraient pour ce motif étre
refusées ;

48. Considérant que la Cour, à l'occasion de l'examen d’une demande
en indication de mesures conservatoires, «doit se préoccuper de
sauvegarder ... les droits que l’arrêt qu’elle aura ultérieurement à rendre
pourrait éventuellement reconnaître, soit au demendeur, soit au défen-
deur» (Frontière terrestre et maritime entre le Cumeroun et le Nigéria
(Cameroun c. Nigéria), ordonnance du 15 mars 1996, CIJ. Recueil
1996 (I), p. 22, par. 35), sans qu'il y ait lieu à ce stade de la procé-
dure de prendre parti sur ces droits; que les questions portées devant la
Cour en l'espèce «ne concernent pas le droit des Etats fédérés qui
composent les Etats-Unis de recourir à la peine de mort pour les
crimes les plus odieux»; que «la fonction de la Cour est de régler des
différends juridiques internationaux entre Etats, notamment lorsqu'ils dé-
coulent de l’interprétation ou de l’application de conventions interna-
tionales, et non pas d'agir en tant que cour d'appel en matière criminelle »
(LaGrand (Allemagne c. Etats-Unis d'Amérique), mesures conserva-
toires, ordonnance du 3 mars 1999, C.LJ. Recueil 1999 (I), p. 15, par. 25);
que la Cour peut indiquer des mesures conservatoires sans qu'il soit
porté atteinte aux principes ainsi rappelés; et que l'argumentation déve-
loppée sur ces points précis par les Etats-Unis ne saurait par suite être
retenue ;

49, Considérant que

«le pouvoir d'indiquer des mesures conservatoires que la Cour tient
de l'article 41 de son Statut a pour objet de sauvegarder le droit de
chacune des parties en attendant qu'elle rende sa décision, et présup-
pose qu'un préjudice irréparable ne doit pas étre causé aux droits en
litige dans une procédure judiciaire» (ibid., p. 14-15, par. 22);

16
AVENA ET AUTRES (ORDONNANCE 5 IT 03) 90

50. Considérant en outre que

«les mesures conservatoires visées à l’article 41 du Statut sont indi-
quées «en attendant l’arrêt définitif» de la Cour au fond et ne sont
par conséquent justifiées que s’il y a urgence, c'est-à-dire s’il est pro-
bable qu’une action préjudiciable aux droits ce l’une ou de l’autre
Partie sera commise avant qu'un tel arrêt déinitif ne soit rendu»
(Passage par le Grand-Belt ( Finlande c. Danemark), mesures conser-
vatoires, ordonnance du 29 juillet 1991, C.LJ. Recueil 1991, p. 17,
par. 23);

51. Considérant que le Mexique demande à titre principal à la Cour
que celle-ci «prenne toutes les mesures nécessaires afin qu'aucun ressor-
tissant mexicain condamné à la peine de mort aux Etats-Unis ne soit exé-
cuté et qu'aucune date d’exécution ne soit fixée»; que la compétence de la
Cour est limitée en l’espèce au différend né entre les Parties en ce qui
concerne l'interprétation et application de la convention de Vienne pour
ce qui est des personnes que le Mexique a mentionnées comme ayant été
victimes d’une violation de la convention; qu'elle ne saurait par suite se
prononcer sur les droits de ressortissants mexicains dont il n’est pas allé-
gué qu'ils aient été victimes d’une violation de ladite convention;

52. Considérant que le Mexique expose cependant que cinquante-
quatre de ses ressortissants auraient été condamnés à mort au terme de
procédures qui auraient violé les obligations qui incombent aux Etats-
Unis en vertu de l'alinéa b) du paragraphe | de Particle 36 de la convention
de Vienne; que le Mexique fournit la liste de ces ressortissants et diverses
informations sur leur situation; qu’il ajoute que trois d’entre eux ont été
graciés ; qu’au cours de la procédure orale son agent a demandé qu’il soit
«ordonné qu'aucune date d’exécution ne soit fixée et qu'aucune exécu-
tion n'ait lieu dans le cas des cinquante et un resso:tissants mexicains qui
font l’objet de la requête, jusqu’à ce que la Cour ait pu trancher le fond
de l'affaire»;

53. Considérant que les Etats-Unis font valoir qu'aucune date n’a été
fixée pour l’exécution de l'un quelconque des ressortissants mexicains en
cause (voir paragraphe 31 ci-dessus); qu'ils soulignent qu'il en est ainsi
tant en ce qui concerne les trois personnes spécifiquement visées par le
Mexique dans sa demande en indication de mesures conservatoires que les
autres; qu'ils relèvent que, dans le cas de ces dernicres, «toute date d’exé-
cution serait encore plus éloignée»; et qu'ils en concluent que ladite
demande en indication de mesures conservatoires est par suite prématurée;

54. Considérant «qu’une bonne administration de la justice exige
qu'une demande en indication de mesures conservatoires fondée sur
Particle 73 du Règlement de la Cour soit présentée en temps utile»
(LaGrand (Allemagne c. Etats-Unis d’Amériqu2), mesures conserva-
toires, ordonnance du 3 mars 1999, C.LJ. Recueil 1999 (7), p. 14, par. 19);
qu’aussi bien la Cour supréme des Etats-Unis, saisie d’une requéte ayant
pour objet de donner effet 4 une ordonnance ce la présente Cour, a
observé: «Nous déplorons que cette question nous ait été soumise au

17
AVENA ET AUTRES (ORDONNANCE 5 Ii 03) 91

moment où une instance se trouve pendante devant la Cour internationale de
Justice alors que celle-ci aurait pu en être saisi: plus tôt» (Breard
v. Greene, 523 US 371, 378 (1998)); considérant que, compte tenu des
règles et délais gouvernant lexercice du droit de grâce et la fixation de
la date des exécutions capitales dans plusieurs Etats des Etats-Unis,
la circonstance que de telles dates n’aient été fixées dans aucun des cas
soumis à la Cour n’est pas en soi de nature à interdire à celle-ci d’indi-
quer des mesures conservatoires ;

55. Considérant qu'il ressort des informations dont la Cour dispose en
Pespéce que trois ressortissants mexicains, MM. César Roberto Fierro
Reyna, Roberto Moreno Ramos et Osvaldo Torres Aguilera, risquent
d’être exécutés dans les prochains mois, voire dans les prochaines
semaines; que leur exécution porterait un préjudice rréparable aux droits
que Varrét de la Cour pourrait éventuellement reconnaître au Mexique:
et que la Cour en conclut que les circonstances exigent qu’elle indique des
mesures conservatoires, pour sauvegarder ces droits, ainsi qu'il est prévu
à l’article 41 de son Statut:

56. Considérant que les autres personnes énumérées dans la requête du
Mexique, bien que se trouvant à l’heure actuelle dans le couloir de la
mort, sont dans une situation différente de celle des trois personnes citées
dans le paragraphe précédent de l’ordonnance; considérant qu’il appar-
tient à la Cour d'indiquer, le cas échéant, des mesures conservatoires,
conformément à l’article 41 du Statut, à l'égard de ces personnes avant
que soit rendu Varrét définitif;

* x

57, Considérant qu'il est manifestement de l’intérét des deux Parties de
voir définitivement déterminés leurs droits et obligations respectifs aussi-
tôt que possible; que dès lors il convient que la Cour, avec la coopération
des Parties, veille à parvenir à un arrêt définitif dans les meilleurs délais;

58. Considérant qu'une décision rendue en la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de
l'affaire, ni aucune question relative à la recevabilité de la requête ou au
fond lui-même, et qu’elle laisse intact le droit des Gouvernements du
Mexique et des Etats-Unis de faire valoir leurs moyens en ces matières;

59. Par ces motifs,

LA Cour,

A l’unanimité,

I. Indique à titre provisoire les mesures conservatoires suivantes:

a) les Etats-Unis d'Amérique prendront toute mesure pour que

18
AVENA ET AUTRES (ORDONNANCE $ I] 03) 92

MM. César Roberto Fierro Reyna, Roberto Moreno Ramos et Os-
valdo Torres Aguilera ne soient pas exécutés tant que l’arrêt définitif
en la présente instance n'aura pas été rendu;

b) le Gouvernement des Etats-Unis d'Amérique portera à la connais-
sance de la Cour toute mesure prise en application de la présente
ordonnance.

IT. Décide que, jusqu'à ce que la Cour rende scn arrêt définitif, elle
demeurera saisie des questions qui font l’objet de la présente ordonnance.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le cinq février deux mille trois, 2n trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement des Etats-Unis du Mexique et
au Gouvernement des Etats-Unis d'Amérique.

Le président,
(Signé) Culbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

M. le juge Oba joint une déclaration à l'ordonnance.

(Paraphé) G.G.
(Paraphé) Ph.C.

19
